                Case 3:20-cv-03137-JD Document 36 Filed 02/23/21 Page 1 of 8




 1   Alan M. Fisch (pro hac vice)
     alan.fisch@fischllp.com
 2   R. William Sigler (pro hac vice)
     bill.sigler@fischllp.com
 3   Adam A. Allgood (SBN: 295016)
     adam.allgood@fischllp.com
 4   FISCH SIGLER LLP
     5301 Wisconsin Avenue NW
 5   Fourth Floor
     Washington, DC 20015
 6   Tel: 202.362.3500
     Fax: 202.362.3501
 7
     Ken K. Fung (SBN: 283854)
 8   ken.fung@fischllp.com
     FISCH SIGLER LLP
 9   400 Concar Drive
     San Mateo, CA 94402
10   Tel: 650.362.8207
     Fax: 202.362.3501
11
     Counsel for Plaintiffs
12   Juniper Networks, Inc. and
     Apstra, Inc.
13
14
                              UNITED STATES DISTRICT COURT
15
                           NORTHERN DISTRICT OF CALIFORNIA
16
                                      SAN FRANCISCO DIVISION
17
18   JUNIPER NETWORKS INC.,                      Case 3:20-cv-03137-JD
19                       Plaintiff,              JUNIPER NETWORKS INC.’S NOTICE
                                                 OF MOTION TO AMEND COMPLAINT;
20         v.                                    MEMORANDUM OF POINTS AND
21                                               AUTHORITIES IN SUPPORT THEREOF
     SWARM TECHNOLOGY LLC,
22                                               Date:     April 1, 2021
                         Defendant.              Time:     10:00 a.m.
23                                               Location: Courtroom 11, 19th Floor
                                                 Judge: Hon. James Donato
24
25
26



     JUNIPER NETWORK INC’S
     NOTICE OF MOTION TO
     AMEND COMPLAINT                                                  CASE NO. 3:20-CV-03137-JD
                Case 3:20-cv-03137-JD Document 36 Filed 02/23/21 Page 2 of 8




 1          TO DEFENDANT SWARM TECHNOLOGY LLC AND ITS ATTORNEYS OF

 2   RECORD:

 3          Please take notice that at 10:00 a.m. on April 1, 2021 or as soon thereafter as the matter

 4   may be heard by the Honorable James Donato, United States District Judge, in Courtroom 11 of

 5   the United States District Court, Northern District of California, San Francisco Division, located

 6   at 450 Golden Gate Avenue, San Francisco, California 94102, Plaintiff Juniper Networks Inc.

 7   will and does hereby move for an order permitting the filing of an amended complaint in this

 8   action to include Apstra, Inc., a wholly owned subsidiary of Juniper, as a Plaintiff in this action

 9   under Federal Rules of Civil Procedure Rule 15 and Rule 21.

10          This motion is made and based upon this Notice of Motion, the attached Memorandum of

11   Points and Authorities, the Declaration of R. William Sigler, the exhibits thereto, the pleadings

12   and papers on file in this action, and upon such other evidence, oral or documentary, as may be

13   presented at the hearing on this motion.

14
15
16
17
18
19
20
21
22

23
24
25
26



      JUNIPER NETWORK INC’S
      NOTICE OF MOTION TO                            -2-
      AMEND COMPLAINT                                                          CASE NO. 3:20-CV-03137-JD
                    Case 3:20-cv-03137-JD Document 36 Filed 02/23/21 Page 3 of 8




 1                           MEMORANDUM OF POINTS AND AUTHORITIES
 2         I.       Introduction
 3               On January 27, 2021, Juniper acquired Apstra, a Menlo Park-based company that’s now a
 4   Juniper subsidiary. As Juniper discovered during the acquisition, Apstra is another of the many
 5   Silicon Valley software providers that’s received threatening communications from Swarm.
 6   These communications accused Apstra’s products of infringing two of the three Swarm patents-
 7   at-issue in this case. Like Juniper’s products, though, Apstra’s products don’t infringe Swarm’s
 8   patents. Through this motion then, Juniper simply seeks to include Swarm’s accusations against
 9   these Apstra products in this case.
10               Juniper acted quickly and in good faith in seeking this amendment, which will cause
11   Swarm no prejudice and allow the Court to address in full Swarm’s accusations against Juniper’s
12   and its subsidiary’s product offerings. Accordingly, under Federal Rule of Civil Procedure Rule
13   15’s liberal policy favoring the amendment of pleadings, Juniper respectfully asks that its motion
14   to amend be granted.
15         II.      Factual Background
16               Last May, Juniper filed its complaint for declaratory judgment of non-infringement of
17   Swarm’s U.S. Patent Nos. 9,146,777, 9,852,004, and 10,592,275. As the complaint details,
18   Juniper did so because Swarm had accused Juniper of infringing these patents in a series of
19   communications from July 2019 to May 2020.1 Swarm moved to dismiss the complaint, and the
20   briefing on that motion concluded September 1, 2020. The Court has taken Swarm’s motion
21   under advisement, and it remains pending.
22               Nearly five months after that briefing finished, Juniper completed its acquisition of
23   Apstra on January 27, 2021.2 In connection with that acquisition, Juniper learned that Apstra had
24   also been a target of Swarm’s licensing campaign in this District. More particularly, in an April
25
     1
26       Dkt. #1 at 5-7.
     2
         See Ex. 1 to the Decl. of R. William Sigler.

         JUNIPER NETWORK INC’S
         NOTICE OF MOTION TO
         AMEND COMPLAINT                                                          CASE NO. 3:20-CV-03137-JD
                  Case 3:20-cv-03137-JD Document 36 Filed 02/23/21 Page 4 of 8




 1   16, 2020 letter, Swarm’s licensing consultant, John Fisher, stated that he had written “on three

 2   previous occasions to bring to [Apstra’s] attention the relationship between [Apstra’s AOS

 3   software] and technology developed and patented by Swarm,” including two of the patents-in-

 4   suit here, the ’004 and ’275 patents. And he stated that Swarm had already “begun licensing

 5   discussions with other companies.”3

 6             Swarm’s letter to Apstra also attached a claim chart, similar to the charts that Swarm sent

 7   to Juniper, purporting to demonstrate a correlation between claim 11 of the ’275 Patent and

 8   Apstra’s AOS software. A section of the chart entitled “Products currently compatible with

 9   [AOS] 3.0” states that “AOS works with … established switch hard-ware vendor[s],” including

10   Juniper, and “switch operating systems,” including Junos OS.4

11             After learning of Swarm’s assertions against Apstra, Juniper analyzed them, and

12   concluded that they lack merit. To address these accusations, and remove the threat of a future

13   infringement action, Juniper seeks here to amend the complaint to include Apstra as a plaintiff

14   and AOS as a non-infringing product. The proposed Amended Complaint is attached as Exhibit 3

15   to the Declaration of R. William Sigler.5

16             Juniper provided the Amended Complaint to Swarm and asked for Swarm’s stipulation to

17   file it.6 Swarm declined, stating that it believed Juniper’s amendment was untimely.7 Swarm took

18   this position despite Juniper’s agreement to stipulate that Swarm’s currently pending motion to

19   dismiss will apply to Juniper’s Amended Complaint, and no further briefing on it is required.8

20   Hence, Juniper brings this motion.

21
22   3
         Ex. 2 to the Sigler Decl.
     4
23       Id.
     5
      The proposed Amended Complaint contains redlines to indicate where the original Complaint
24   has been revised.
25   6
         Sigler Decl. at ¶ 5; Ex. 4 to Sigler Decl.
     7
26       Sigler Decl. at ¶ 8; Ex. 4 to Sigler Decl.
     8
         Sigler Decl. at ¶¶ 5, 8; Ex. 4 to the Sigler Decl.

         JUNIPER NETWORK INC’S
         NOTICE OF MOTION TO                             -2-
         AMEND COMPLAINT                                                        CASE NO. 3:20-CV-03137-JD
                     Case 3:20-cv-03137-JD Document 36 Filed 02/23/21 Page 5 of 8




 1         III.      Argument

 2                Federal Rule of Civil Procedure Rule 15(a)(2) permits a party to amend its pleading with

 3   the opposing party’s consent or leave of court. The Rule itself instructs that “[t]he court should

 4   freely give leave when justice so requires.”9 The Ninth Circuit has repeatedly stated that the

 5   policy favoring leave to amend “is to be applied with extreme liberality.”10 Nearly 50 years ago

 6   in Howey v. United States, the Ninth Circuit explained that the “Supreme Court has instructed

 7   the lower federal courts to heed carefully the command of Rule 15(a), F.R.Civ.P., by freely

 8   granting leave to amend when justice so requires. The purpose of pleadings is to facilitate a

 9   proper decision on the merits, and not erect formal and burdensome impediments in the litigation

10   process.”11 And this Court has applied this reasoning in noting that “there exists a presumption

11   under Rule 15(a) in favor of granting leave to amend.”12

12                Indeed, Supreme Court precedent holds that leave to amend should be given absent undue

13   delay or bad faith by the movant, undue prejudice to the opposing party, or futility of the

14   amendment.13 Here, Juniper acted quickly and in good faith, Swarm will suffer no prejudice, and

15   the amendment will allow the Court to address the full set of Swarm’s accusations against

16   Juniper’s current product offerings.

17                No Undue Delay or Bad Faith. Juniper completed its purchase of Apstra on January 27,

18   2021. Within one week of that, on February 3, 2021, Juniper sent Swarm the Amended

19   9
         Rule 21 further provides that “the court may at any time, on just terms, add or drop a party.”
20   10
        Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003) (quoting Owens
21   v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 712 (9th Cir. 2001) (quoting Morongo Band of
     Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990)).
22   11
          481 F.2d 1187, 1190 (9th Cir. 1973) (internal citations omitted).
     12
23      Moore v. Costco Wholesale Corp., Nos. 13–cv–04165–JD, 13–cv–04170–JD, 2014 WL
     1998050, at *2 (N.D. Cal. May 13, 2014) (quoting Eminence Capital, LLC v. Aspeon, Inc., 316
24   F.3d 1048, 1052 (9th Cir. 2003) (internal quotation marks omitted)); see also Donnelly v. SkyChefs,
     Inc., No. 16-cv-03404-JD, 2016 WL 9083158, at *1 (N.D. Cal. Oct. 25, 2016) (citing Dunbar v.
25
     Google, Inc., No. 5:12-cv-3305-LHK, 2012 WL 6202797, at *8 (N.D. Cal. Dec. 12, 2012)) (noting
26   that it’s the nonmoving party’s burden to show prejudice).
     13
          Foman v. Davis, 371 U.S. 178, 182 (1962).

         JUNIPER NETWORK INC’S
         NOTICE OF MOTION TO                             -3-
         AMEND COMPLAINT                                                         CASE NO. 3:20-CV-03137-JD
                  Case 3:20-cv-03137-JD Document 36 Filed 02/23/21 Page 6 of 8




 1   Complaint and asked for Swarm’s consent to its filing. After Juniper sent several follow up

 2   emails, Swarm stated on February 16, 2021 that it intended to oppose. The parties held a

 3   telephonic meet and confer on February 22, 2021, but Swarm maintained its opposition.14 So

 4   Juniper didn’t delay or act in bad faith.

 5             No Undue Prejudice. The case hasn’t proceeded beyond the initial stages. Swarm’s

 6   motion to dismiss remains pending, and discovery hasn’t begun. And as Juniper previously

 7   affirmed to Swarm, Juniper would agree, with the Court’s approval, that Swarm’s pending

 8   motion to dismiss would apply to the amended complaint without the need to refile or engage in

 9   further briefing on that issue. And granting leave here would be consistent with the parties’

10   previously agreed position on amendment. In the parties’ Joint Case Management Conference

11   Statement, Swarm agreed that the deadline to add additional parties without leave would be 30

12   days after Swarm files its answer to Juniper’s complaint.15 That date remains in the future, as

13   Swarm hasn’t answered Juniper’s complaint. So the amendment wouldn’t prejudice Swarm.

14             The Amendment Wouldn’t Be Futile. Establishing futility is a high bar. To be sure, the

15   Ninth Circuit has held that a proposed amendment should only be denied as futile if “no set of

16   facts can be proved under the amendment to the pleadings that would constitute a valid and

17   sufficient claim or defense.”16 Just as Swarm’s words and actions created an “actual controversy”

18   sufficient for declaratory judgment jurisdiction over Juniper’s claims, the same Swarm conduct

19   establishes the same jurisdiction over Apstra’s claims. Indeed, the same law and evidence

20   supporting Juniper’s opposition to Swarm’s motion to dismiss applies to Apstra’s claims.17 Thus,

21   the amendment isn’t futile.

22

23   14
          Ex. 4 to the Sigler Decl.
     15
24        See Dkt. No. 28 at 12.
     16
       Sweaney v. Ada Cty., Idaho, 119 F.3d 1385, 1393 (9th Cir. 1997) (quoting Miller v. Rykoff-
25
     Sexton, Inc. 845 F.2d 209 (9th Cir. 1988)) (internal quotation marks omitted).
26   17
       Dkt. No. 26 at 8-10. And Swarm’s infringement allegations against Apstra, another company
     headquartered in this District, further support this Court’s jurisdiction over Swarm.

      JUNIPER NETWORK INC’S
      NOTICE OF MOTION TO                            -4-
      AMEND COMPLAINT                                                         CASE NO. 3:20-CV-03137-JD
               Case 3:20-cv-03137-JD Document 36 Filed 02/23/21 Page 7 of 8




 1          As such, none of the three potential bases for denying leave applies here. And Juniper’s

 2   motion for leave to file the Amended Complaint should be granted, thus allowing Juniper and

 3   Apstra to pursue their claims aimed at removing Swarm’s threats of future infringement

 4   allegations against Juniper and Apstra products.

 5
 6
     Dated: February 23, 2021                           By: /s/ R. William Sigler
 7
                                                        Alan M. Fisch (pro hac vice)
 8                                                      alan.fisch@fischllp.com
                                                        R. William Sigler (pro hac vice)
 9                                                      bill.sigler@fischllp.com
                                                        Adam A. Allgood (SBN: 295016)
10                                                      adam.allgood@fischllp.com
                                                        FISCH SIGLER LLP
11                                                      5301 Wisconsin Avenue NW
                                                        Fourth Floor
12                                                      Washington, DC 20015
                                                        Tel: 202.362.3500
13                                                      Fax: 202.362.3501
14                                                      Ken K. Fung (SBN: 283854)
                                                        ken.fung@fischllp.com
15                                                      FISCH SIGLER LLP
                                                        400 Concar Drive
16                                                      San Mateo, CA 94402
                                                        Tel: 650.362.8207
17                                                      Fax: 202.362.3501
18                                                      Counsel for Plaintiffs Juniper Networks, Inc.
                                                        and Apstra, Inc.
19
20
21
22

23
24
25
26



      JUNIPER NETWORK INC’S
      NOTICE OF MOTION TO                           -5-
      AMEND COMPLAINT                                                          CASE NO. 3:20-CV-03137-JD
               Case 3:20-cv-03137-JD Document 36 Filed 02/23/21 Page 8 of 8




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on February 23, 2021, I caused the foregoing document to be

 3   served via the Court’s CM/ECF system on all counsel of record per Local Rule CV-5(5).

 4
                                                                     /s/ R. William Sigler
 5                                                                       R. William Sigler
 6
 7                               CERTIFICATE OF CONFERENCE

 8          I hereby certify that on February 22, 2021 counsel for Juniper met and conferred with

 9   counsel for Swarm, and counsel for Swarm indicated that Swarm is opposed to the relief sought

10   by this Motion.
                                                                     /s/ R. William Sigler
11                                                                       R. William Sigler
12
13
14
15
16
17
18
19
20
21
22

23
24
25
26



      JUNIPER NETWORK INC’S
      NOTICE OF MOTION TO                          -6-
      AMEND COMPLAINT                                                       CASE NO. 3:20-CV-03137-JD
